
	
		II
		111th CONGRESS
		2d Session
		S. 3501
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 17, 2010
			Mr. Hatch introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To protect American job creation by
		  striking the job-killing Federal employer mandate.
	
	
		1.Short titleThis Act may be cited as the
			 American Job Protection
			 Act.
		2.Protect job creationSections 1513 and 1514 and subsections (e),
			 (f), and (g) of section 10106 of the Patient Protection and Affordable Care Act
			 (and the amendments made by such sections and subsections) are repealed and the
			 Internal Revenue Code of 1986 shall be applied and administered as if such
			 provisions and amendments had never been enacted.
		
